



Exhibit 10.22
February 11, 2018


David Hung


Re: Separation Agreement


Dear David:
This letter sets forth the terms of the separation agreement (the “Agreement”)
between you and Axovant Sciences, Inc. (the “Company”).


1.SEPARATION DATE.


As mutually agreed between you and the Company, your last day of employment with
the Company will be February 11, 2018 (the “Separation Date”). You also agree
that you are resigning from your position as a member of the Board of Directors
of Axovant Sciences, Ltd. (“ASL”), as well as from any other position you hold
with the Company, ASL, or any of their Affiliates (“Affiliates”, as such term is
defined in the “Plan”, which in turn is defined in Section 2(d) below),
concurrently with the execution of this Agreement.


2.TERMINATION OF EMPLOYMENT.


(a)Separation Pay. On the next regular payroll date after the Separation Date,
you shall be paid all accrued but unpaid base salary earned by you through the
Separation Date, less applicable withholdings and deductions.


(b)Expense Reimbursements. Within thirty (30) days after the Separation Date,
you agree that you will submit a final documented expense reimbursement
statement reflecting all remaining unreimbursed business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement. The
Company will reimburse you for such business expenses in accordance with the
Company’s expense reimbursement policies and procedures previously provided to
you.


(c)COBRA Coverage. You will cease to be eligible to participate in any of the
Company’s group benefit plans and programs after the Separation Date. However,
to the extent provided by the federal Consolidated Omnibus Budget Reconciliation
Act (COBRA) and/or state insurance laws (collectively, “COBRA”), if you are
participating in any group health insurance plans immediately prior to the
Separation Date, you may be eligible to continue such group health insurance
benefits in effect after the Separation Date, at your own expense (subject to
the severance benefit protections set forth below). You will receive a separate
notice more specifically describing your COBRA rights on or after the Separation
Date.







--------------------------------------------------------------------------------





(d)Equity Interests. You have been granted three options to purchase shares of
the Company’s common stock (the “Option Awards”), pursuant to the Axovant
Sciences Ltd. 2015 Equity Incentive Plan (the “Plan”), your April 7, 2017
employment agreement with the Company (the “Employment Agreement”), and any
applicable stock option agreement(s) and/or notice(s) of grant of stock option
(collectively, the “Option Documents”). Vesting of the Option Awards shall cease
as of the Separation Date. No portion of your Option Awards will be vested as of
the Separation Date. Accordingly, in accordance with the Option Documents, you
agree that, notwithstanding any agreement between you and any Affiliate of the
Company, the entirety of all Option Awards will automatically lapse and
terminate on the Separation Date. In addition, the obligations set forth in
Section 3.3(f) of the Employment Agreement shall survive the termination of the
Employment Agreement and shall terminate on, and be of no further force or
effect after, May 31, 2018.


3.SEPARATION BENEFITS.
 
In full satisfaction of any obligations to provide you severance benefits under
the terms of your Employment Agreement, if you: (i) timely sign, date, and
return this Agreement to the Company and allow that certain Mutual Release
Agreement by and among you, the Company and Roivant Sciences, Inc. entered into
as of even date herewith (the “Mutual Release”) to become effective; and (ii)
comply with all your obligations to the Company as set forth herein; then the
Company will provide you with the following severance benefits:


(a)Severance. The Company shall pay you severance in a gross amount of
$2,260,000 less required payroll deductions and tax withholdings (the
“Severance”). The Severance shall be paid to you in twenty-four (24) equal
installments in the Company’s regular semi-monthly payroll cycle, with the first
such payment to begin on the first payroll date following the Hung Release
Effective Date (as such term is defined in the Mutual Release).


(b)2017 Discretionary Bonus. Although the Company is not otherwise obligated to
pay you, and although you have not earned, a 2017 bonus pursuant to the
Company’s annual bonus plan, as an additional severance benefit to you, the
Company agrees to pay you a discretionary bonus for 2017 equal to 100% of your
bonus target for 2017 (the gross amount of $330,000), less required deductions
and withholdings (the “Bonus Payment”). The Bonus Payment will be paid at the
same time as other 2017 bonuses are or would otherwise be paid to Company
employees under the Company’s annual bonus plan, but in no event later than
April 30, 2018. Except as expressly provided herein, you will not be eligible to
receive any bonus payments after the Separation Date.


(c)COBRA Premiums. If you are eligible for and timely elect COBRA continuation
coverage under COBRA, the Company will reimburse you for the COBRA premiums that
you pay for the first eighteen (18) months of COBRA coverage; provided, however,
that if you cease to be eligible for COBRA or become eligible to enroll in the
group health insurance plan of another employer, you shall immediately notify
the Company and the Company’s obligation to provide the COBRA premium benefits
shall immediately cease. Further, notwithstanding the foregoing, if at any time
the Company determines, in its sole discretion, that it cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), then in lieu of paying COBRA premiums on your behalf, the
Company will pay you on a monthly basis a fully taxable cash payment equal to
the COBRA premium for that month. This payment may be, but need not be, used by
you to pay for COBRA premiums.







--------------------------------------------------------------------------------





(d)Relocation Expenses. The Company will waive any right to recovery of either
the Lump Sum Relocation Allowance or the Relocation Subsidy (as defined in the
Employment Agreement). As further consideration hereunder, the Company agrees
that it will waive any right it may have to recover any relocation expenses it
has paid or advanced on behalf of any other current employee who joined the
Company on or after April 7, 2017, and that any such employee shall have third
party beneficiary rights under this Agreement solely with respect to the
covenant set forth in this sentence.


(e)409A Compliance. It is intended that the severance benefits provided to you
hereunder comply with, or be exempt from, Code Section 409A of the Internal
Revenue Code and the final regulations and official guidance thereunder
(“Section 409A”) and that any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
None of the severance benefits under this Agreement will commence or otherwise
be delivered prior to the Hung Release Effective Date (as such term is defined
in the Mutual Release). If the period of time you could sign this Agreement
crosses over two calendar years, the Agreement shall be deemed to have become
effective on the last possible date it could become effective.


4.NO OTHER COMPENSATION OR BENEFITS; ACKNOWLEDGEMENT.


You represent that, except as expressly provided in this Agreement or as
otherwise provided or referenced in the Mutual Release, you are not entitled to
receive and will not receive any additional compensation, equity, vesting or
other pay or benefits from the Company or any of its Affiliates after the
Separation Date, with the exception of any vested rights you may have under the
terms of a written employee benefit plan that is subject to ERISA (e.g., a
401(k) plan). You hereby represent you have been paid all compensation owed and
for all hours worked in respect of your employment with the Company (except as
otherwise promised to you in this Agreement or as otherwise provided or
referenced in the Mutual Release), have received all the leave and leave
benefits and protections for which you are eligible pursuant to the Family and
Medical Leave Act or otherwise in respect of your employment with the Company,
and have not suffered any on-the-job injury for which you have not already filed
a workers’ compensation claim in respect of your employment with the Company.







--------------------------------------------------------------------------------





5.    COMPANY PROPERTY.
Within two (2) calendar days after the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof), including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, information
regarding current or prospective investors, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment, credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company or any of the
other Released Parties (and all reproductions thereof in whole or in part)
(collectively, the “Company Property”). You agree to make a diligent search for
any Company Property in your possession or control as soon as practicable to
ensure your full compliance with this provision. In addition, if you have used
any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any of the aforementioned confidential or
proprietary data, materials or information, you agree to provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such information from those systems no later than the Separation Date;
and by execution of this Agreement you hereby certify that you have completed
the foregoing copying and deletion processes. Notwithstanding the foregoing,
after the Separation Date, you shall be entitled to retain copies of the
following documents as your personal property: (i) all documents that you
executed in connection with your employment with the Company; (ii) all wage
statements and other payroll records issued to you, as well as documents issued
to you with regard to your employee benefits; and (iii) all documents and
information issued to you in connection with your Equity Interests (as outlined
in Section 2(d) above) and other documents and information that are both related
to this Agreement and referenced in the Mutual Release. Further, the Company
agrees that you shall be entitled to personally remove (or direct a
representative of your choice to remove) any personal property that may
currently be in the Company’s offices, by no later than the second calendar day
after the Separation Date.


6. COMMUNICATIONS.


You and the Company will develop a mutually acceptable statement (the
“Statement”) to be used to communicate your planned change in status with the
Company, including in a mutually acceptable press release, conference call
script and Current Report on Form 8-K.


7. CONFIDENTIALITY AND POST-EMPLOYMENT RESTRICTIONS.


(a)Confidentiality. You acknowledge and agree to abide by your continuing
obligations not to use or disclose any confidential or proprietary information
of the Company, as set forth (and subject to the exceptions and exclusions set
forth) in Sections 2 and 3 of the Employee Non-Disclosure and Inventions
Assignment Agreement (“NDA”), which is Exhibit B to your Employment Agreement,
such obligations (with such exceptions and exclusions) which are hereby
incorporated into this Agreement. You agree that your execution of this
Agreement shall also be deemed to be your execution, as of the date hereof, of
the Form of Acknowledgement attached to the Employment Agreement as Exhibit C.
Notwithstanding the foregoing, the Company hereby agrees that the exclusion
contained in clause (ii) of Section 2.1 of the NDA shall be expanded to include
knowledge of the existence of any potential asset, whether or not such
information became known by you in your capacity as an employee or director of
the Company or otherwise, and whether or not such information was received from
a third party under an agreement described in such clause (ii) or otherwise.







--------------------------------------------------------------------------------





(b)Post-Employment Restrictions. In full satisfaction of any obligations you may
owe under Section 1.5(b) of the Employment Agreement, you and the Company hereby
agree that you will not, for a period of twelve (12) months beginning on the
Separation Date:


(i)knowingly (after reasonable investigation) be involved, either individually
or through material participation in any organization or entity, in the actual
or attempted acquisition of or licensing of rights to the assets identified on
the disclosure schedule executed by the Company and you concurrently with this
Agreement (the “Confidential Disclosure Schedule”) (except that the exceptions
regarding investment activities set forth in the second sentence of Section
1.5(c) of the Employment Agreement shall continue to apply); or
(ii) solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to you to be an employee, consultant, or
independent contractor of the Company or any of its Affiliates (to the extent
known by you to be an Affiliate of the Company), to terminate his or her
relationship with the Company or its Affiliates, even if you did not initiate
the discussion or seek out the contact; provided, however, that you shall not be
prohibited from soliciting, inducing, encouraging, or participating in
soliciting, inducing or encouraging the individuals listed on the Confidential
Disclosure Schedule to terminate his or her relationship with the Company or its
Affiliates; and provided, further, that in no event shall a general solicitation
for employment by any then current employer of yours constitute a breach of this
Agreement.


(iii)You agree that the restrictions contained in this Agreement are reasonable,
proper, and necessitated by Company’s legitimate business interests, including,
but not limited to, the protection of the Company’s confidential information and
trade secrets. You agree that in the event that a court finds this Agreement, or
any of its restrictions, to be ambiguous, unenforceable, or invalid, the court
will read the Agreement as a whole and interpret the restriction(s) at issue to
be enforceable and valid to the maximum extent allowed by law. The restrictions
set forth in this Section 7(b) may be extended for any period in which you are
determined pursuant to Section 10 below to be in breach of these restrictions.






8. COOPERATION.


You agree to cooperate fully with the Company, as requested, through the
Separation Date to transition any roles, responsibilities or projects for which
you were responsible to other personnel. Following the Separation Date, you also
agree to cooperate with the Company, to the extent such requested cooperation
does not jeopardize any legal rights or defenses you may have, or does not
otherwise require you to take any actions which, on advice of legal counsel,
constitutes a potentially illegal, unethical or immoral act, in connection with
the Company’s actual or contemplated defense, prosecution, or investigation, of
any claims or demands by unaffiliated third parties arising from events, acts,
or failures to act that occurred during the time you were employed with the
Company. Such cooperation includes, without limitation, making yourself
available by phone (or if requested in person, only if reasonably possible in
your discretion), upon reasonable advance written notice, without subpoena, for
interviews and truthful and accurate deposition and trial testimony. In the
event that the foregoing requires more than five (5) hours of your time a week,
the Company shall pay you a per hourly fee of $1,000 for any cooperation, to the
extent permitted by applicable law. The Company will reimburse you for
reasonable and documented out-of-pocket expenses and shall advance you all
attorney’s fees and expenses, you incur in connection with any such cooperation
(excluding any foregone wages, salary, or other compensation), and will use its
reasonable best efforts to accommodate your scheduling needs. Nothing herein
shall restrict or limit your rights to pursue a claim or action on behalf of
yourself against any of the Released Parties (as such term is defined in the
Mutual Release), subject to the release of claims and other limitations set
forth in the Mutual Release.





--------------------------------------------------------------------------------







9. PROTECTED ACTIVITY.


Notwithstanding any provision in this Agreement (including the Exhibits) and the
Mutual Release to the contrary, nothing herein shall prevent you from disclosing
the fact or terms of this Agreement or the Mutual Release as part of any
government investigation, or prohibit you from filing a charge, complaint, or
report with, or otherwise communicating with, providing information to, or
cooperating, or participating with any investigation or proceeding by or before
the Equal Employment Opportunity Commission, the United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (the “SEC”), or any other
federal, state or local government agency or commission. While this Agreement
does not limit your right to receive an award for information provided to the
SEC, you are otherwise waiving, to the fullest extent permitted by law, any and
all rights you may have to individual relief based on any claims that you have
released and any rights you have waived by signing the Mutual Release.


10. IMPACT OF MATERIAL BREACH.


You acknowledge and agree that the obligations set forth in Sections 5, 6, 7 and
8 of this Agreement (the “Obligations”) are material terms of this Agreement and
that, but for your commitment to abide by them, the Company would not enter into
this Agreement and agree to provide you with the benefits provided to you
hereunder. You further agree that it would be impracticable and extremely
difficult to ascertain the amount of actual damages caused to the Company, its
investments and other business activities by a material breach of the
Obligations. Therefore, in addition to the Company’s right to seek a
pre-arbitral injunction, in the event it is finally determined pursuant to a
non-appealable determination by a court of competent jurisdiction, that you
materially breached any of the Obligations, in addition to all other remedies
available under this Agreement or in law or equity (including the right to seek
injunctive relief), you shall waive any rights to receive any further benefits
from the Company, and the Company shall be entitled to recover from you all
amounts paid to you under this Agreement. Your release of claims under the
Mutual Release (and any subsequently provided release, if any) shall remain in
full force in effect.







--------------------------------------------------------------------------------





11. DISPUTE RESOLUTION.


Except as otherwise set forth above or below in connection with equitable
remedies, any dispute, claim or controversy arising out of or relating to this
Agreement or your employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim, or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if not
resolved by the parties, shall be finally settled by arbitration in accordance
with the then-prevailing Employment Arbitration Rules and Procedures of JAMS, as
modified herein (“Rules”). The requirement to arbitrate covers all Disputes
(other than disputes which by statute are not arbitrable) including, but not
limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; and any other law, ordinance or regulation
regarding discrimination or harassment or any terms or conditions of employment.
There shall be one arbitrator who shall be jointly selected by the parties. If
the parties have not jointly agreed upon an arbitrator within twenty (20)
calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request JAMS to furnish the parties with a list of
names from which the parties shall jointly select an arbitrator. If the parties
have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five (5)
calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator in accordance with the Rules. The place of arbitration
shall be New York, New York. By agreeing to arbitration, the parties hereto do
not intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, including, without limitation, with respect to the NDA. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator shall: (a) have authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The parties to the arbitration shall pay equally all
administrative fees of JAMS. Each party shall bear its or his own costs and
expenses (including attorney’s fees) in any such arbitration, but the arbitrator
shall have the power to award costs and attorney’s fees, except as provided by
statute or by separate written agreement between the parties. In the event any
portion of this arbitration provision is found unenforceable by a court of
competent jurisdiction, such portion shall become null and void, leaving the
remainder of this arbitration provision in full force and effect. The parties
agree that all information regarding the arbitration, including any settlement
thereof, shall not be disclosed by the parties hereto, except as otherwise
required by applicable law.







--------------------------------------------------------------------------------





12. MISCELLANEOUS.


This Agreement (including the Confidential Disclosure Schedule, the Mutual
Release and any agreements to the extent incorporated herein or therein by
reference), constitutes the complete, final and exclusive embodiment of the
entire agreement between the parties with regard to this subject matter. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
the parties, and their respective heirs, personal representatives, successors
and assigns. The failure to enforce any breach of this Agreement shall not be
deemed to be a waiver of any other or subsequent breach. For purposes of
construing this Agreement, any ambiguities shall not be construed against either
party as the drafter. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible. This Agreement will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of New York. This Agreement may be executed in counterparts that
shall be deemed to be part of one original, and facsimile, .PDF and electronic
signatures shall be equivalent to original signatures.


If this Agreement is acceptable to you, please sign below and return the
original to me, along with the Mutual Release, within twenty-one (21) days.
We wish you the best in your future endeavors.


Sincerely,
AXOVANT SCIENCES, INC.
By:
/s/ Stephen Mohr
Name:
Stephen Mohr
Title:
General Counsel





UNDERSTOOD AND AGREED:
By:
/s/ David Hung
Name:
David Hung
 
 

Date: February 11, 2018





